DocuSign Envelope ID: 7536F558-0405-4DF 8-QAFF-FBS30FB736A4

Tn the United States District Court
Western Disarict af Missenri

RURAL COMMUNITY WORKERS ALLIANCE
and JANE DOE
Plaintiffs,
v.

SMITHFIELD FOO DS, INC. and SMITHFIELD
FRESH MEATS CORP.,

 

— Defendants. _

1

 

I, Jane Doe, hereby declare as follows:

1. I previously submitted a declaration in support of this case.
2. I submit this declaration to describe additional things I have witnessed

since | submitted my first declaration.

3. . Inthe afternoon following me filing this suit, anew supervisor appeared ai.
the Milan plant (the “Piant’) to check if employees were wearing masks. That new

- supervisor or another new supervisor has been there in the mornings and alternoons since

last Thursday to see if employees are wearing masks.

4. However, I have witnessed employees without masks on in front of these |
supervisors and those employees were not instructed to put theit masks back on.

>. Workers remain as close together on. the line as they were previously, still

standing shoulder-to-shoulder.

Case 5:20-cv-06063-DGK Document 35-1 Filed 04/29/20 Page 1 of 4
DocuSign Envelope iD: 7536F 558-0405-4DF 8-9AFF-F B530F B736A4

6. Starting Monday (April 27, 2020), ! noticed Smithfield had changed some
of the dividers between workers to make them sturdier, but ’ has not yet done so for all
of the divid ers.

7. i took the photo of the memo shown below. The memo is dated Apri] 27,

2026. It appeared for the first time this week, and states that we will have a grace period
to clock m, and can use any clock to clock in or out, to reduce crowding.

Ma wenn ceega Metta ttt ws
Bean TE Ae wet
Taeees isp es te gob ebe ee

z RESIISSES LE

s

aiithe
ered ida.

an
”
*

” 7 eae
Supeuasctn

 

8, On Monday (April 27, 2020), I also noticed that Smithfield had added an
additional tent outside the cafeteria to allow workers to sit during their lunch break.

9, However, the hallways, restrooms, and break areas remain crowded. We
are regularly closer than 6-feet apart.

10, We have not been provided any additional breaks to wash our hands, or

-
t

tissues to blow our noses.

Case 5:20-cv-06063-DGK Document 35-1 Filed 04/29/20 Page 2 of 4
DocuSign Envelope. iD: 7538F558-0405-4. DF 8-GAFF-FRS3S0F B/36A4

ti. Smithfield continues to send a worker to the Hine to spray our gloves with
. sanitizer as we work, but that worker will not spray our hands.
12. There have been no new announcements about paid sick leave.
I 3. No worker that | know of has been offered a test for COVID-19 and,
although | know workers who have had symptoms, no worker I know of has been told by
Smithfield they have been in contact with another worker who has had symptoms.
14, Starting today, Tuesday, April 28, 2020, Smithfield has reduced the
number of hogs it is slaughtering at the plant, but it has also said it will reduce our hours.

15. It has informed us that we will receive an extra $5/hour because of the
reduced hours, but has also said if we take a personal day we will be paid the standard
hourly rate, not the increased rate.

16. [have been told that Smithfield said in this case that if 1 believe the
statements I have made and that workers at the Plant are at risk for contracting COVID-
19 T would put my name on this case.

17, Lam aware of other workers who have sued the Plant and made their name
public. Only one still works at the Plant. She is regularly tracked by supervisors looking
to write-up her conduct.

18. I myself have been harassed by my supervisor when I have raised much
more minor concems than those I raise here. .

19. | greatly fear for the health and safety of me and my family, but [also fear
what Smithfield will do to me for makin g these facts public.

| declare under penalty of perjury the foregoing ig true and correct,

Executed in Milan, MO

Rad

Case 5:20-cv-06063-DGK Document 35-1 Filed 04/29/20 Page 3 of 4
DocuSign Envelope (D: 7536F558-0405-4DF3-GAFF-FBS30FB736A4

BocuSigned by:

 

CBdgC08A 1413...

4/28/2020

 

Dated

Case 5:20-cv-06063-DGK Document 35-1 Filed 04/29/20 Page 4 of 4
